DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 2, 11, and 16 to further recite a first circumferential ring including a plurality of closed cells defined by the first circumferential row, and to recite that the notch has a concave surface facing an interior of an adjacent closed cell of the plurality of closed cells. 
In response to Applicant’s amendment, Examiner has selected a different narrowed portion of Shanley to meet the claimed “notch” limitations, as depicted in the annotation below. 

    PNG
    media_image1.png
    537
    891
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Shanley et al. (Pub. No.: US 2008/0097582), as applied below.  However, Shanley lacks a concave notch facing an interior of a closed cell, where the notch is located on a connector between the circumferential ring and circumferential row. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11, and 16 recite “a first circumferential ring including a plurality of closed cells defined by the first circumferential row.”  This recitation is indefinite as it unclear which elements of the disclosure and drawings are considered the “circumferential  row” and which elements are considered the “circumferential ring” and further how the two features interact with one another to include a plurality of closed cells.  
Claims 2, 11, and 16 also recite “a notch formed by a narrowed portion of a strut.”  This limitation is indefinite, claim previously sets forth struts as part of the intermediate section, whereas Applicant’s intended location of the notch is not on the intermediate section.
Claim 20 recites the limitation "the one or more connectors" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 11-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shanley et al. (Pub. No.: US 2008/0097582).
Shanley et al. (hereinafter, Shanley) discloses a stent (abstract) having a distal end and a proximal end and a longitudinal axis (e.g., fig. 1), the stent comprising: a first circumferential row 49a; a second circumferential row 51b; an intermediate section 27 extending at an angle relative to the longitudinal axis (fig. 1) and being axially interposed between and directly connected to the first circumferential row 49a and the second circumferential row 51b (fig. 1), the intermediate section 27 including a plurality of undulations (fig. 1) formed by apices where two or more struts 29, 31 converge.  The stent comprises a first circumferential ring 49b including a first plurality of closed cells 63 defined by the first circumferential row 49a.  The stent comprises a notch (see annotation above) formed by a narrowed portion of a strut and arranged adjacent to the first circumferential ring (e.g., see annotation of fig. 1 above; notch is narrowed portion of the strut because strut 57 narrows down to the notch).  The notch has a concave surface facing an interior of an adjacent closed cell 63 of the first plurality of closed cells (fig. 1). 
For claim 3, Shanley discloses a second circumferential ring 51a including a second plurality of closed cells 63 directly connected to the second circumferential row 51b and the plurality of undulations of the intermediate section is a continuous series of undulations having a series of helical turns about the longitudinal axis (fig. 1).  
For claim 4, the first plurality of closed cells 63 are formed by a first plurality of closed cell axial connectors 61 arranged between the first circumferential ring 49b and the first circumferential row 49a and the second plurality of 2 US. 124872881.01closed cells 63 are formed 
For claim 5, at least one of the first plurality of closed cell axial connectors 61 and the second plurality of closed cell axial connectors 61 are configured to store mechanical energy to lessen buckling of the intermediate section (para. 24, hinge arrangements provide substantially all deformation, which prevents buckling of the intermediate section).  
For claim 6, at least one of the first plurality of closed cell axial connectors 61 and the second plurality of closed cell axial connectors 61 includes one or more of connectors having a variable width (fig. 1).  
For claim 11, Shanley discloses a stent (abstract) having a distal end and a proximal end and a longitudinal axis (e.g., fig. 1), the stent comprising: 3US. 124872881.01a first circumferential row 49a; a second circumferential row 51b; an intermediate section 27 extending at an angle relative to the longitudinal axis (fig. 1) and being axially interposed between and directly connected to the first circumferential row 49a and the second circumferential row 51b, the intermediate section 27 including a plurality of undulations (fig. 1) formed by apices where two or more struts 29, 31 converge.  The stent includes a first circumferential ring including a first plurality of closed cells 63 defined by the first circumferential row 49a; and a notch (see annotation above) formed 
For claim 12, the notch is arranged adjacent to an apex of the first circumferential ring (e.g., fig. 1, each hinge is adjacent rigid portion 65, which is the apex of the circumferential rings 49b, 51a). 
For claim 13, the notch includes a length and width approximately equal to a width of the apex of the first circumferential ring (fig. 1).
For claim 14, Shanley discloses a second circumferential ring 51a including a second plurality of closed cells 63 directly connected to the second circumferential row 51b and the plurality of undulations of the intermediate section is a continuous series of undulations having a series of helical turns about the longitudinal axis (fig. 1).  
For claim 15, the first plurality of closed cells 63 are formed by a first plurality of closed cell axial connectors 61 arranged between the first 4US. 124872881.01circumferential ring 49b and the first circumferential row 49a and the second plurality of closed cells 63 are formed by a second plurality of closed cell axial connectors 65 arranged between the second circumferential ring 51a and the second circumferential row 51b, and at least one of the first plurality of closed cell axial connectors and the second plurality of closed cell axial connectors are configured to maintain axial spacing of the helical turns (by interconnecting the end rings, the closed cell axial connectors maintain the axial spacing of the helical turns by defining the beginning and ending of the helical turns).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shanley et al. (Pub. No.: US 2008/0097582) in view of Loewen (Pub. No.: US 2007/0088421).
Shanley discloses a stent including a first circumferential row 49a, a second circumferential row 51b, an intermediate section 27 extending at an angle relative to the longitudinal axis (fig. 1) and being axially interposed between and directly connected to the first circumferential row 49a and the second circumferential row 51b (fig. 1(, the intermediate section 27 including a plurality of undulations (fig. 1), a first circumferential ring 49b including  a first plurality of closed cells 63 defined by the first circumferential row 49a, and a notch 61 formed by a narrowed portion of a strut and arranged adjacent to the first circumferential ring and the second circumferential ring (e.g., see annotation of fig. 1 above) configured to hinge within the intermediate portion and facilitate bending to reduce strain (para. 24) and the notch having a concave surface facing an interior of an adjacent closed cell of the first plurality of closed cells (see annotation above).  However, Shanley lacks a handle housing and a sheath configured to maintain the stent in an insertion configuration and release the stent to a deployed configuration. 
Loewen teaches a stent delivery system (abstract, fig. 4) comprising: a handle housing 1; and a sheath 18 configured to maintain a stent in an insertion configuration 
For claim 17, the sheath is fully capable of delivering the stent to a carotid artery of a patient (e.g., para. 5; Examiner notes this is functional language).  
For claim 18, Examiner notes Shanley is conformable and flexible, and thus is fully capable of conforming to the vessel walls of the carotid artery.  
For claim 19, Loewen comprises a thumb wheel 19 arranged within the handle housing configured to retract the sheath to deploy the stent (fig. 4, para. 31).  
For claim 20, the variable width of the one or more connectors is a notch 61 (fig. 1, para. 32, interconnection hinge arrangements 61 include a rigid central portion 65 and four hinges, each of the hinges is considered a notch).  
For claim 21, the notch is arranged adjacent to an apex of one or both of the first circumferential ring and the second circumferential ring (e.g., fig. 1, each hinge is adjacent rigid portion 65, which is the apex of the circumferential rings 49b, 51a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774